DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 and 34, and for the species, SEQ ID NO:2 and NO:7 (having a HIS tag), in the reply filed on 7/6/22 is acknowledged.
Claims 18-21 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/21.
The examiner’s analysis of claims drawn to the elected species SEQ ID NO:2 is based upon comparing SEQ ID NO:2 with the closest naturally occurring sequence, which is SEQ ID NO:1 per the specification page 29 para 59, which indicates this corresponds to naturally occurring fibroin as follows:

  Query Match             89.2%;  Score 2916.5;  DB 1;  Length 597;
  Best Local Similarity   86.9%;  
  Matches  552;  Conservative    0;  Mismatches    0;  Indels   83;  Gaps   10;

Qy          1 MGPGGQGPYGPGASAAAAAGGNGPGSGQQGPGGS-----GGYGPGGQGPGQQGPGSSAAA 55
              ||||||||||||||||||||||||||||||||||     |||||||||||||||||||||
Db          1 MGPGGQGPYGPGASAAAAAGGNGPGSGQQGPGGSAAAAAGGYGPGGQGPGQQGPGSSAAA 60

Qy         56 AAGPGGYGPGGQGPSASAAAAAGPGSGQQGPGAS-----GGYGPGGQGPGQQGPGSSAAA 110
              ||||||||||||||||||||||||||||||||||     |||||||||||||||||||||
Db         61 AAGPGGYGPGGQGPSASAAAAAGPGSGQQGPGASAAAAAGGYGPGGQGPGQQGPGSSAAA 120

Qy        111 AAGGYGSGPGQQGPYGSAAAAAGPGSGGYGQGPYGPGAS-----GPGGYGPGGQGPSASA 165
              |||||||||||||||||||||||||||||||||||||||     ||||||||||||||||
Db        121 AAGGYGSGPGQQGPYGSAAAAAGPGSGGYGQGPYGPGASAAAAAGPGGYGPGGQGPSASA 180

Qy        166 AAAAGSGQQGPGGYGPYASAAAAAGGYGSGPGQQGPYGPGGS-----GSGQQGPGQQGPY 220
              ||||||||||||||||||||||||||||||||||||||||||     |||||||||||||
Db        181 AAAAGSGQQGPGGYGPYASAAAAAGGYGSGPGQQGPYGPGGSAAAAAGSGQQGPGQQGPY 240

Qy        221 ASAAAAAGPGGQGPYGPGSSAAAAAGGYGYGPGGQGPYGPGAS-----GGNGPGSGGYGP 275
              |||||||||||||||||||||||||||||||||||||||||||     ||||||||||||
Db        241 ASAAAAAGPGGQGPYGPGSSAAAAAGGYGYGPGGQGPYGPGASAAAAAGGNGPGSGGYGP 300

Qy        276 GQQGPGGSAAAAAGPGGQGPYGPGASAAAAAGGYGPGGQGPGGYGPGSS-----GPGGQG 330
              |||||||||||||||||||||||||||||||||||||||||||||||||     ||||||
Db        301 GQQGPGGSAAAAAGPGGQGPYGPGASAAAAAGGYGPGGQGPGGYGPGSSAAAAAGPGGQG 360

Qy        331 PYGPGSSAAAAAGGYGPGQQGPYGPGGSAAAAAGGYQQGPGGQGPYGPGAS-----GPGG 385
              |||||||||||||||||||||||||||||||||||||||||||||||||||     ||||
Db        361 PYGPGSSAAAAAGGYGPGQQGPYGPGGSAAAAAGGYQQGPGGQGPYGPGASAAAAAGPGG 420

Qy        386 QGPYGPGASAAAAAGPGGYGPGGQGPSASAAAAAGGYGSGPGGYGPYGPGGS-----GPG 440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||     |||
Db        421 QGPYGPGASAAAAAGPGGYGPGGQGPSASAAAAAGGYGSGPGGYGPYGPGGSAAAAAGPG 480

Qy        441 SGQQGQGPYGPGASAAAAAGGYGPGQQGPYGPGGSAAAAAGPGSGGYGPGAS-----GGN 495
              ||||||||||||||||||||||||||||||||||||||||||||||||||||     |||
Db        481 SGQQGQGPYGPGASAAAAAGGYGPGQQGPYGPGGSAAAAAGPGSGGYGPGASAAAAAGGN 540

Qy        496 GPGSGGYGPGQQGPGGSAAAAAGGYQQGPGGQGPYGPGASAAAAAGGYGSGPGQQGPYGP 555
              ||||||||||||||||||||||||||||||||||||||                      
Db        541 GPGSGGYGPGQQGPGGSAAAAAGGYQQGPGGQGPYGPG---------------------- 578

Qy        556 GGSGSGQQGPGQQGPYASAAAAAGPGSGQQGPGAS 590
                              |||||||||||||||||||
Db        579 ----------------ASAAAAAGPGSGQQGPGAS 597

Because SEQ ID NO:2 compared with SEQ ID NO:1 does not have at least two consecutive (A)n deletions (this not occurring at all relative to SEQ ID NO:1) and one (A)n deletion repeated in this order, claims 3 and 9 are withdrawn as not being drawn to the elected species.
Because SEQ ID NO:2 compared with SEQ ID NO:1 does not have a reduced content of glycine residues due to substitution of one or more glycine residues in REP with another amino acid, there being no alterations of non-(A)n regions throughout the sequence prior to the additional amino acids residues around 534, claim 10 is withdrawn as not being drawn to the elected species, as is claim 13 which depends from claim 10.
Similarly, because SEQ ID NO:2 compared with SEQ ID NO:1 does not have glycine(s) of at least one of GGX and GPGXX substituted with another amino acid residue, or wherein the ratio of such substitution is 40% or more “with respect to the entire motif sequence” (this the examiner notes being also unclear, though not examined herein, because it is unclear which “entire motif sequence” applies – one or both of GGX and GPGXX, or the entire REP), claims 11 and 12 are withdrawn as not being drawn to the elected species.
Accordingly, claims 3 and 9-13 are withdrawn as not being drawn to the elected species.
Elected SEQ ID NOs: 2 and 7 were found free of the art.
The search was expanded to non-elected species.

Claim Status
Claims 1-21, 23, and 34 are pending.
Claims 22 and 24-33 are canceled.
Claims 18-21 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/21.
Claims 3 and 9-13 are withdrawn as not being drawn to the elected species.
Claims 1, 2, 4-8, 14-17 and 34 are pending and under examination.
Claims 1, 2, 4-8, 14-17 and 34 are rejected.

Priority
	The instant application, filed 10/26/2018 is a National Stage entry of PCT/JP2017/016925 , International Filing Date: 04/28/2017
  claims foreign priority to 2016-220744, filed 11/11/2016
  claims foreign priority to 2016-091196, filed 04/28/2016

Information Disclosure Statement
The Examiner has considered the references provided in the 10/26/18, 12/12/18, 12/4/19 and 1/3/20 Information Disclosure Statements, and provides a signed and dated copy of each herewith.

Specification
The disclosure is objected to because of the following informalities: on page 67, line 11, “2 hours” is stated. However, in the paragraph above this, it is stated that the culture solution was centrifuged twenty hours after addition of IPTG.  
The specification page 29 para 59, discloses that SEQ ID NO:1 corresponds to naturally occurring sequence, however the sequence listing descriptor at <213> indicates Artificial Sequence (the examiner notes that the latter might be due to the addition of a leading methionine).
Clarification is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8, 14-17 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are multiple bases for the indefiniteness of the claims, each of which and collectively results in one of ordinary skill in the art being unable to reasonably determine the metes and bounds of what Applicants claim as their invention:
A. The claims are directed to “modified fibroin,” this found in the claim preambles and given weight. The specification, page 12, paragraph 16, states that the modified fibroin of the invention “is a protein including a domain sequence represented by Formula 1: [(A)nmotif-REP]m. In the modified fibroin, an amino acid sequence (N-terminal sequence and C-terminal sequence) may be further added to either or both of the N-terminal side and the C-terminal side of the domain sequence. The N-terminal sequence and the C-terminal sequence, although not limited thereto, are typically regions that do not have repetitions of amino acid motifs characteristic of fibroin and consist of amino acids of about 100 residues.”
The following paragraph more succinctly states, “The term “modified fibroin” as used herein means a fibroin whose domain sequence is different from the amino acid sequence of naturally occurring fibroin.”
Two paragraphs later is stated, “The term "domain sequence" as used herein refers to an amino acid sequence which produces a crystalline region (which typically corresponds to (A)n motif of an amino acid sequence) and an amorphous region (which typically corresponds to REP of an amino acid sequence) peculiar to fibroin and means an amino acid sequence represented by Formula 1: [(A)nmotif-REP]m. Here, the (A)n motif represents an amino acid sequence consisting of 4 to 20 amino acid residues and the number of alanine residues relative to the total number of amino acid residues in the (A)n motif is 83% or more. The REP represents an amino acid sequence consisting of 10 to 200 amino acid residues. m represents an integer of 8 to 300. A plurality of (A)n motifs may be the same amino acid sequence or different amino acid sequences. A plurality of REPs may be the same amino acid sequence or different amino acid sequences.”
Two paragraphs later is stated, “The modified fibroin according to one embodiment has an amino acid sequence whose domain sequence has a reduced content of glycine residues as compared to naturally occurring fibroin. The modified fibroin can be said to have an amino acid sequence equivalent to an amino acid sequence in which, at least, one or a plurality of glycine residues in REP is substituted with another amino acid residue, as compared to naturally occurring fibroin.”
Three and four paragraphs later are stated, 
“The modified fibroin according to the present embodiment may further have modifications of an amino acid sequence corresponding to substitution, deletion, insertion and/or addition of one or a plurality of amino acid residues as compared to naturally occurring fibroin, in addition to the modification on the glycine residue in REP described above.” (This language is also found in claim 5, stated to be in addition to the substitution of one or a plurality of glycine residues in REP.)
“The modified fibroin according to the present embodiment can be obtained, for example, by substituting one or a plurality of glycine residues in REP with another amino acid residue, from the gene sequence of cloned naturally occurring fibroin. Further, for example, the modified fibroin according to the present embodiment can also be obtained by designing an amino acid sequence corresponding to substitution of one or a plurality of glycine residues in REP with another amino acid residue, from the amino acid sequence of naturally occurring fibroin, and chemically synthesizing a nucleic acid encoding the designed amino acid sequence. In any case, in addition to modification corresponding to substitution of one or a plurality of glycine residues in REP with another amino acid residue, from the amino acid sequence of naturally occurring fibroin, further modification of the amino acid sequence corresponding to substitution, deletion, insertion and/or addition of one or a plurality of amino acid residues may be carried out. Substitution, deletion, insertion and/or addition of amino acid residues can be carried out by methods well known to those skilled in the art, such as site-directed mutagenesis. Specifically, it can be carried out according to a method described in literatures such as Nucleic Acid Res. 10, 6487 (1982), and Methods in Enzymology, 100, 448 (1983).”
Based on the above and the intervening paragraphs, not reproduced, multiple changes, including “substitution, deletion, insertion and/or addition of one or a plurality of amino acid residues as compared to naturally occurring fibroin” can be made – see claim 5 for example, and also the 90% or more sequence identity limitations of claims 14 and 17 relative to specific SEQ ID NO sequences of the modified fibroin, leaving 10% not having such identity to those sequences, being substitutable by a wide range of amino acids not normally found in naturally occurring fibroins, and given that naturally occurring fibroin has a range of characteristic amino acid patterns that are repeated, which give such naturally occurring fibroins characteristic qualities such as strength and elasticity, it is unclear how many modifications, broadly allowed under the claims and as supported by the specification paragraphs above, may be made to deviate (modify from) a naturally occurring fibroin (there being thousands of these from the over 34000 described spider species – per Scheibel, Microbial Cell Factories 2004, 3:14, 10 pages (Scheibel, cited in 10/26/2018 IDS), first paragraph of Introduction these having the ability to spin multiple task-specific silks) and still have a sufficient amount and/or combination of fibroin-characteristic qualities, such as strength and elasticity, so as to be reasonably considered a “modified fibroin” rather than falling outside the boundaries of the claimed subject matter, and just being a protein having some similarity of some sections or motifs with a fibroin, numerous differences, and little or no fibroin-characteristic distinctive qualities.
As but two examples of possible deviation from a naturally occurring fibroin that by claim-body-allowed substitutions can fall within the scope of the claim body limitations (i.e., excluding the preamble’s “modified fibroin”) of claim 1, ((A)4(P)10)8 as well as ((A)4(K)10)300 fall within claim 1.  This is because claim 1 is open-ended as to how extensive the substitutions with another amino acid for glycine can be, and per the specification other amino acids of REP can also be substituted. It would not reasonably be expected that these would have fibroin-characteristic qualities at least because the charge and shape properties of these polyproline and polylysine sections are dissimilar to spider REP regions that have high glycine content, and the boundary is unclear between a) these and numerous other sequences that can be envisioned to fall within the claim body limitations (based on the allowed modifications) that do not have sufficient similarity to a naturally occurring fibroin to maintain such qualities to be considered a modified fibroin, and b) those sequences that do some claim-body-allowed substitutions resulting in a polypeptide having sufficient similarity to and possessing fibroin qualities.
Additionally under this basis, the Examiner notes that naturally occurring fibroins, in addition to the predominant alanine and glycine amino acids, additionally contain serine, proline, glutamine and tyrosine, and with lesser frequency also leucine, valine and arginine (see Figure 5 of Gosline, immediately below, full article provided, Gosline et al., The Journal of Experimental Biology 202, 3295–3303 (1999)). Yet the substitutions and sequences allowed under the claims are not so limited – any amino acid can be substituted anywhere, and it is unclear how much deviation from naturally occurring fibroins by adding or substituting with amino acids other than these amino acids will still yield a protein that has sufficient characteristics of fibroin to be considered a “modified fibroin” so fall within the claimed subject matter.
Further regarding this basis of lack of clarity as to the metes and bounds of what is claimed that remains a “modified fibroin,” claims 1, 2, 5-8, 14-17 and 34 all require at least some amount of reduced (A)n motifs, which as the Examiner reads these claims can include total removal of (A)n motifs. Given that (A)n motifs are often characterized as regions that confer strength to natural fibroins, it is unclear to what extent, starting with any natural fibroin that comprises (A)n motifs, these motifs can be deleted yet the resulting polypeptide still retains sufficient fibroin-like strength to still be considered a modified fibroin. 
The same issue about metes and bounds of modifications that result in a modified fibroin also applies to the open-ended modifications of dependent claim 5 and independent claim 4, which has similar requirements as claim 1 for (A)n and REP, and additional requirements related to x/y as defined therein.
B. Additionally, the boundary between the (A)n motif and the REP motif is unclear.
Applicant’s election of SEQ ID NO:2 (and 7, which simply adds a HIS tag sequence via a short linker) provides a good example of this lack of clarity.
Fibroins typically have a motif that has many alanines, and this region is considered to be the crystal-forming motifs of fibroins:

    PNG
    media_image1.png
    802
    624
    media_image1.png
    Greyscale

(from Gosline et al., The Journal of Experimental Biology 202, 3295–3303 (1999)

As clear from Fig. 5 of Gosline, particularly for the major and minor ampullate fibroins, this region can have glycines, valines, serines in addition to predominant alanine content.
Applicant elected SEQ ID NO:2 in response to the species election.

Below is single-letter representation of elected SEQ ID NO:2, with some annotations:

MGPGGQGPYGPGASAAAAA
GGNGPGSGQQGPGGSGGYGPGGQGPGQQGPGSSAAAAA
GPGGYGPGGQGPSASAAAAA
GPGSGQQGPGASGGYGPGGQGPGQQGPGSSAAAAA
GGYGSGPGQQGPYGSAAAAA
GPGSGGYGQGPYGPGASGPGGYGPGGQGPSASAAAAA		
GSGQQGPGGYGPYASAAAAA
GGYGSGPGQQGPYGPGGSGSGQQGPGQQGPYASAAAAA
GPGGQGPYGPGSSAAAAA
GGYGYGPGGQGPYGPGASGGNGPGSGGYGPGQQGPGGS	AAAAA
GPGGQGPYGPGASAAAAA
GGYGPGGQGPGGYGPGSSGPGGQGPYGPGSSAAAAA
GGYGPGQQGPYGPGGSAAAAA
GGYQQGPGGQGPYGPGASGPGGQGPYGPGASAAAAA
GPGGYGPGGQGPSASAAAAA
GGYGSGPGGYGPYGPGGSGPGSGQQGQGPYGPGASAAAAA
GGYGPGQQGPYGPGGSAAAAA
GPGSGGYGPGASGGNGPGSGGYGPGQQGPGGSAAAAA
GGYQQGPGGQGPYGPGASAAAAA
GGYGSGPGQQGPYGPGGSGSGQQGPGQQGPYASAAAAA
GPGSGQQGPGAS

Choosing (A)n in this elected species to meet the 83% requirement appears to require lopping off the underlined end-serines/alanine to meet the 83% (these amino acids then become ‘part’ of REP, which per above allows substitutions, additions, deletions as does (A)n). If one were to include the serines in the respective (A)n motif, which is not unreasonable given Figure 5 of Gosline, then claim 1’s and claim 4’s at least 83% is not met, for this the elected species.  Uncertainty remains for the bolded italicized alanines and serines – the 83% is met whether or not these are considered part of the (A)n motif.  So the metes and bounds of each (A)n and each REP are not even clear based upon the elected species.
Accordingly, for each of the bases above, the metes and bounds of claims 1, 2, 4-8, 14-17 and 34 are unclear, and these claims are rejected as indefinite.
C1. The claims are based upon modifications “as compared to naturally occurring fibroin,” e.g., claim 1 lines 5-6, and also in dependent claims. However, it is known that naturally occurring fibroin’s sequence varies not only from species to species, but due to changes in diet, see Introduction and Table 2 of Blamires et al., PLoS ONE, February 2012, Volume 7, Issue 2, e31626, 9 pages. Thus, it is unclear how the metes and bounds of what is claimed, based upon modifications “as compared to naturally occurring fibroin” can be determined given that under some dietary conditions at least some spiders are known to produce fibroin with altered percentages of major amino acids of fibroin. Further, additionally, McDougall et al., PLOS ONE | DOI:10.1371/journal.pone.0159128 July 14, 2016, 18 pages, Introduction, teaches similarities of numerous proteins found in metazoan biological materials that are identified as silk-like structural proteins (SLSPs). At page 2 McDougall states, “The practice of describing a non-silk structural protein as ‘silk-like’, based on these characteristics, is now common in the literature, despite the lack of primary sequence homology between these sequences and silk proteins. The term has been used to describe proteins with low-complexity glycine-rich regions, poly-alanine repeats, or both [11–15, 19, 23, 32–34], thus the true nature and extent of the proposed similarity remains undefined.”  Given McDougall’s teachings and the similarities between SLSPs and arthropod fibroins there are two additional bases for lack of clarity of what falls within a modified fibroin: 1) are such non-arthropod SLSPs also starting points for further modifications under the claims and 2) further supporting the above basis “A”, it is unclear at what point modifications to a naturally occurring fibroin and/or SLSP result in a polypeptide no longer falling within the category of a “modified fibroin” due to some level of loss of fibroin characteristics.
C2. It is unclear whether the (A)n motif(s) required to be deleted relative to naturally occurring fibroin in claims 1, 2, 3, and 8, as well as other claims depending from claim 1, are required to meet the 4 to 20 amino acid residues length or the 83% or more being alanine, of claim 1 for the (A)n of the Formula 1 which pertains to the resultant modified fibroin.  Stated another way, if an (A)n of a naturally occurring fibroin does not comply with the claim 1 requirements for its Formula 1 (A)n motifs of the modified protein, and it is deleted and other modifications are made to result in a modified fibroin, does this fall outside of what is claimed because an (A)n deleted from that naturally occurring fibroin did not match the requirements for (A)n of claim 1’s modified fibroin?  Note that the minor ampullate and the Bombyx mori fibroins exemplified in Gosline above do not meet claim 1’s (A)n requirements.  Including issues raised above, it is conceivable that a modified fibroin could be stated by one party to be derived from one naturally occurring protein, and stated by another party to be derived from a different naturally occurring protein, so that one analysis brings the modified protein within claim 1, and the other does not.
It is further asserted that without specifying to which particular naturally occurring fibroin any claimed modified fibroin is compared to, given the similarity of consensus sequences among fibroins of different species plus their differences, and also the lack of sequence data for many if not most natural fibroins, one of ordinary skill in the art cannot reasonably assess what is within versus outside of what is being claimed.  That is, one skilled in the art cannot reasonably ascertain whether any sequence modified from one fibroin falls within or outside the claim boundaries because it could fall within it based on comparison to one naturally occurring sequence, and outside the claim boundary based on comparison with a second naturally occurring sequence.
Claims 1, 4, 14, 17 and all claims depending from claim 1, are rejected on one or more of the bases set forth above.
Clarification and/or amendment is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8, 14-17 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is based on the following analysis:
1. A determination as to what the claim as a whole covers.
Claim 1 is directed to a modified fibroin that comprises a reduced content of (A)n motifs of the Formula 1 domain sequence representation [(A)n motif-REP]m as compared to naturally occurring fibroin. The term “modified fibroin” is a functional limitation and is the product that is claimed, this having to have some characteristics of a fibroin known in nature (naturally occurring) in order to be a “modified fibroin” as opposed to a protein having some percentage of sequence identify with a naturally occurring fibroin but insufficient characteristics of a naturally occurring fibroin. 
There are over 34000 species of spiders, each producing multiple types of silk fibers comprising fibroins, these all naturally occurring, see Scheibel, Microbial Cell Factories 2004, 3:14, 10 pages (Scheibel, cited in 10/26/2018 IDS), first paragraph of Introduction these having the ability to spin multiple task-specific silks).  There are also moths that produce fibroins, and it also is known that fibroins of aquatic spiders have a different, hydrophobic amino acid motif, Correa-Garwhal, Scientific Reports, (2019) 9:13656. 
For all of these, per claim 1 there is no limit on the number of (A)n motifs that may be removed, nor knowledge in the art nor from the application as filed (see below) of at what amount (and/or arrangement) of such reduction from any of the naturally occurring fibroins the resultant polypeptide is no longer considered a ‘modified fibroin’ because it no longer possesses sufficient fibroin characteristics (see above rejections).  Also, as evidenced by dependent claim 5, claim 1 must be interpreted to also allow for multiple modifications to the already largely undefined as to sequence and amino acid selection REP.
Independent claim 4 is directed to a modified fibroin that has a minimum ratio of adjacent REP sections that are of a specified difference in length compared with one another, otherwise also fitting the requirements of Formula I of claim 1, this not requiring reduced (A)n as in claim 1, and otherwise meeting broad limitations of claim 1 as to Formula I.
Independent claims 14 and 17 are independent claims that include modified fibroins having 90% or more sequence identity to specific SEQ ID NO sequences of the modified fibroin, leaving 10% not having such identity to those sequences, this up to 10% being substitutable by a wide range of amino acids including those not normally found in naturally occurring fibroins, see Gosline above figure.

2. A review of support in the application as filed and/or knowledge in the art.
The specification provides data on four modified fibroins on pages 31-36, and data on their properties on pages 70-71. Elsewhere multiple statements are made regarding this and other modifications that may be applied to modify naturally occurring fibroin, including additional modifications set forth in claims subsequent to claim 1.
The broad statements and formulae of the specification allow for a very large genus having multiple modifications to REP sequence and also size, however there is no reasonable basis to know what range of modifications result in obtaining a sequence that falls within the functional limitation of a modified fibroin. 
Further, while many spider fibroin motifs are known, these are from a limited number of species, see Scheibel, Microbial Cell Factories 2004, 3:14, 10 pages, Introduction, and the Examiner is not aware of teachings in the art that would provide missing information nor guide a skilled artisan to select the claimed modifications for a representative number of diverse naturally occurring fibroins that would demonstrate possession of the claimed genus.
3. Factors analyzed to determine possession of the invention.
a) Actual reduction to practice: as stated above, there is actual reduction to practice for four modified fibroin polypeptides (not including the sequences additionally having His tags/linkers attached).
b) whether the invention is complete as evidenced by reduction to drawings or structural or chemical formulas of sufficient detail, including setting forth correlations between structure (modifications) and function (still being a modified fibroin). There are only broad statements and no teachings of the limits of (A)n reduction for claim 1, nor limits of allowed additional modifications to REP, to obtain a modified fibroin from a number of diverse fibroins that represent the genus. There are no teachings nor guidance that reasonably explains what level and types of modifications to any naturally occurring fibroin can be made and still result in a modified fibroin. Thus, there is insufficient guidance, and an insufficient number and type of species to represent the possible scope of the claimed genus of modified fibroins.  This also applies to claim 4 as to the breath of the genus of proteins meeting the required x/y ratio, and to claims 14 and 17 as to modified fibroins having 90% or more sequence identity to specific SEQ ID NO sequences.
This is because the allowed modifications in the claim bodies of claims 1, 2, 4, 5, 8, 14 and 17 can result in highly divergent polypeptides that can have sequences that deviate substantially from any known naturally occurring fibroin.  Contrary to the limited types, ratios and arrangements of amino acids in naturally occurring fibroins,  any amino acid can be substituted for any number of REP residues of a naturally occurring fibroin, there being no limit to the number of substitutions except for claims 14 and 17.  It is well known that for proteins that are amino acid positions amenable to multiple substitutions and other positions much less amenable to amino acid substitutions, less functionality be lost, Bowie et al., Science 247, No. 4948, 1990, pp. 1306-1310, see Fig. 1. The taught species and their characteristics are not supportive of the expanse of the genera claimed – as stated above so as not to support the claimed genus, and this additionally based on the lack of sufficient teachings and guidance as to the range of possible modifications and substitutions as claimed that could fall within the genus of “modified fibroin”.
Based on the above factors and considerations, Applicant was not in possession of the invention of claims 1, 4, 14, 17, nor of claims 2, 5-8, 15, 16 and 34 depending from claim 1.
Additionally, in that dependent claims 2, 5, 8, and 14 set forth additional types and/or levels of modifications, typically claiming open-ended ranges, given the range of the naturally occurring fibroins from which these claimed modified fibroins are based and the lack of support and knowledge of how extensively such modification combinations can be pursued and still result in a modified fibroin versus a polypeptide not having sufficient fibroin characteristics, these dependent claims are separately found to lack sufficient support in the application as filed for Applicant to be in possession of such claims. 

Claim Interpretation
The claim limitations are given their broadest reasonable interpretation (BRI) consistent with the specification, MPEP 2111, and under the BRI, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification, MPEP 2111.01.
For the instant claims, the concise and clear interpretation of the metes and bounds of what is claimed is impaired due to the issues set forth above.
That notwithstanding, the following is the examiner’s interpretation based on the knowledge of those of ordinary skill in the art consistent with the specification.
All claims are directed to or include a “modified fibroin.” A “modified fibroin” is interpreted to mean a polypeptide comprising motifs of known fibroin proteins where that polypeptide has at least some fibroin-characteristic qualities, such as strength and elasticity.
Claim 1 is directed to a modified fibroin comprising a domain sequence represented by [(A)n motif-REP]m, having “an amino acid sequence having a reduced content of (A)n motif equivalent to an amino acid sequence in which, at least, one or a plurality of the (A)n motifs is deleted, as compared to a naturally occurring fibroin;”.
In that for any modified fibroin the comparison to “a naturally occurring fibroin” is not specified, and also given that numerous substitutions and additions and deletions are permitted, see above, for the purposes of examination below, the following is the guideline for determining whether this and similar limitations regarding deletion and patterns of deletions of (A)n motif(s) is met by any sequence.
The determination is based on the presence of one or more longer sections of non-(A)n sequences relative to the shorter sequences, and the ratio of their respective lengths, within a margin of tolerance allowed by the allowance for additions and deletions along the length of the modified fibroin.
As a prime example, applicant has elected SEQ ID NO:2 for the species.  SEQ ID NO:2 is depicted as follows, showing numbers of amino acids for each “REP” section:
MGPGGQGPYGPG	12				ASAAAAA
GGNGPGSGQQGPGGSGGYGPGGQGPGQQGPGSS 33		AAAAA
GPGGYGPGGQGPS	 13				ASAAAAA
GPGSGQQGPGASGGYGPGGQGPGQQGPGSS	30		AAAAA
GGYGSGPGQQGPYGS	 15				AAAAA
GPGSGGYGQGPYGPGASGPGGYGPGGQGPS	30		ASAAAAA		
GSGQQGPGGYGPY 13				ASAAAAA
GGYGSGPGQQGPYGPGGSGSGQQGPGQQGPY 31		ASAAAAA
GPGGQGPYGPGSS 13				AAAAA
GGYGYGPGGQGPYGPGASGGNGPGSGGYGPGQQGPGGS	 38	AAAAA
GPGGQGPYGPG  11					ASAAAAA
GGYGPGGQGPGGYGPGSSGPGGQGPYGPGSS 31		AAAAA
GGYGPGQQGPYGPGGS 16				AAAAA
GGYQQGPGGQGPYGPGASGPGGQGPYGPG	29		ASAAAAA
GPGGYGPGGQGPS	13				ASAAAAA
GGYGSGPGGYGPYGPGGSGPGSGQQGQGPYGPG 33		ASAAAAA
GGYGPGQQGPYGPGGS 16				AAAAA
GPGSGGYGPGASGGNGPGSGGYGPGQQGPGGS 32		AAAAA
GGYQQGPGGQGPYGPG 16				ASAAAAA
GGYGSGPGQQGPYGPGGSGSGQQGPGQQGPY 31	 	    ASAAAAA
GPGSGQQGPGAS
Assuming a generally consistent repeating pattern of REP and alanine (or alanine/serine) regions in a naturally occurring fibroin protein, the REP sections having two or somewhat more than two times an adjacent REP’s number of amino acids is interpreted to indicate the deletion of one alanine (or alanine/serine) region, for purposes of the claims the latter being an (A)n region.  Similarly, the REP sections having about three times an adjacent REP’s number of amino acids is interpreted to indicate the deletion of two alanine (or alanine/serine) regions, for purposes of the claims the latter being an (A)n region.  
	As a secondary approach to interpreting the fit of any prior art sequence meeting what is claimed, where the naturally occurring sequence is known from the reference(s), a comparison also can be made to that sequence. However, given the open claim description of REP and the existence of numerous naturally occurring fibroin sequences, such comparison is not necessarily dispositive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheibel, Microbial Cell Factories 2004, 3:14, 10 pages (Scheibel, cited in 10/26/2018 IDS), as evidenced by WO 2011/113592, Bausch et al., published 9/22/2011, (Bausch, provided in 10/26/2018 IDS). 

Claim 1 is directed to a modified fibroin, comprising:
a domain sequence represented by Formula 1: [(A), motif-REP]m,
wherein the domain sequence has an amino acid sequence having a reduced content of (A), motif equivalent to an amino acid sequence in which, at least, one or a plurality of the (A), motifs is deleted, as compared to naturally occurring fibroin;
wherein in Formula 1, (A), motif represents an amino acid sequence consisting of 4 to 20 amino acid residues and the number of alanine residues relative to the total number of amino acid residues in the (A), motif is 83% or more, REP represents an amino acid sequence consisting of 10 to 200 amino acid residues, m represents an integer of 8 to 300, a plurality of (A), motifs may be the same amino acid
sequence or different amino acid sequences, and a plurality of REPs may be the same amino acid sequence or different amino acid sequences.
	The (A), motif of the claim 1 modified fibroin must have one or a plurality of (A), motifs deleted as compared to a naturally occurring protein, which is interpreted to be as compared to any naturally occurring fibroin protein, and is interpreted above for the present rejection.

Scheibel teaches that spider silks (syn fibroins) from the over 34,000 described species of spiders are of several types that have divergent properties, page 1.  Among spider silks is the major ampullate silk, which forms the extremely tough primary dragline, that has a tensile strength comparable to KEVLAR® and reasonable viscoelasticity. Id. Another silk, flagelliform, is much more stretchy and has half the tensile strength of major ampullate silk. Id.  Among the most intensely studied dragline silks are those of Nephila clavipes and Araneus diadematus, the latter major dragline proteins identified as ADF-3 and ADF-4, page 2.
Scheibel teaches that naturally occurring spider silks are known to comprise several major categories of peptide motifs, and these are suggested to provide particular structural roles, page 2:
GPGXX  motif, involved in β-turn spiral, probably providing elasticity
Alanine-rich motifs, form crystalline β-sheets leading to tensile strength
GGX motif, also postulated to provide elasticity.

Scheibel also teaches designing and making modules that mimic the repetitive sequence of ADF-3, including one designated as (QAQ)8, page 5 and Figure 3 on page 6.  The sequence of (QAQ)8, based on Figure 3, is shown below, separating the non-alanine from the alanine regions:
GPGQQGPGQQGPGQQGPGQQ GPYGPF	26						ASAAAAAA
GGYGPGSGQQ GPGQQGPGQQGPGQQGPGQQ GPGQQGPGQQGPGQQGPGQQ GPYGPF	56	ASAAAAAA GGYGPGSGQQ GPGQQGPGQQGPGQQGPGQQ GPGQQGPGQQGPGQQGPGQQ GPYGPF 	ASAAAAAA GGYGPGSGQQ GPGQQGPGQQGPGQQGPGQQ GPGQQGPGQQGPGQQGPGQQ GPYGPF 	ASAAAAAA GGYGPGSGQQ GPGQQGPGQQGPGQQGPGQQ GPGQQGPGQQGPGQQGPGQQ GPYGPF 	ASAAAAAA GGYGPGSGQQ GPGQQGPGQQGPGQQGPGQQ GPGQQGPGQQGPGQQGPGQQ GPYGPF 	ASAAAAAA GGYGPGSGQQ GPGQQGPGQQGPGQQGPGQQ GPGQQGPGQQGPGQQGPGQQ GPYGPF 	ASAAAAAA GGYGPGSGQQ GPGQQGPGQQGPGQQGPGQQ GPGQQGPGQQGPGQQGPGQQ GPYGPF 	ASAAAAAA GGYGPGSGQQ GPGQQGPGQQGPGQQGPGQQ 

Based on the over two-fold difference between the first and the second non-alanine (i.e., “REP”) segment, an alanine-rich motif segment (corresponding to claim 1’s (A)n that is required to be deleted) has been deleted.
	This is further evidenced by comparison to a native ADF-3 protein, the sequence obtained from Bausch, SEQ ID NO:1:
ARAGSGQQGPGQQGPGQQGPGQQGPYGPG						ASAAAAAA
GGYGPGSGQQGPSQQGPGQQGPGGQGPYGPG					ASAAAAAA
GGYGPGSGQQGPGGQGPYGPG	21						SSAAAAAA
GGNGPGSGQQGAGQQGPGQQGPG						ASAAAAAA
GGYGPGSGQQGPGQQGPGGQGPYGPG						ASAAAAAA
GGYGPGSGQGPGQQGPGGQGPYGPG						ASAAAAAA
GGYGPGSGQQGPGQQGPGQQGPGGQGPYGPG					ASAAAAAA
GGYGPGYGQQGPGQQGPGGQGPYGPG						ASAASAA
SGGYGPGSGQQGPGQQGPGGQGPYGPG						ASAAAAAA
GGYGPGSGQQGPGQQGPGQQGPGQQGPGGQGPYGPGA 					ASAAAAAA
GGYGPGSGQQGPGQQGPGQQGPGQQGPGQQGPGQQGPGQQGPGQQGPGQQGPGGQGAYGPG 	ASAAAGAA
GGYGPGSGQQGPGQQGPGQQGPGQQGPGQQGPGQQGPGQQGPGQQGPYGPG			ASAAAAAA
GGYGPGSGQQGPGQQGPGQQGPGGQGPYGPGAASAAVSVGGYGPQSSSVPVASAVASR
LSSPAASSRVSSAVSSLVSSGPTKHAALSNTISSVVSQVSASNPGLSGCDVLVQALLEVV
SALVSILGSSSIGQINYGASAQYTQMVGQSVAQALA

The shortest REP section has 21 amino acids, less than half of (QAQ)8’s 56, and further the total number of amino acid residues for the first eight module pairs is 275 versus 486 for (QAQ)8’s, further indicating a relative loss/deletion of (A)n motifs compared to a close naturally occurring fibroin.
This (QAQ)8 sequence of Scheibel also meets the following:
“modified fibroin” – per page 5 the protein was among those “closely resembling authentic silk proteins”
For each (A)n of (QAQ)8, there are 4-20 alanines and 83% or more are alanines
Each REP is between 10 and 200 amino acid residues.
(QAQ)8’s repeats of (A)n motif-REP equals 8, falling with the m range of claim 1’s 8 to 300.
The sequences of both the (A)n and REP motifs fall within the last claim 1 limitation – in that they are either the same or different, respectively.
Accordingly, Scheibel as evidenced by Bausch anticipates claim 1.
Scheibel as evidenced by Bausch anticipates claim 2 because each REP of 56 indicates loss of one (A)n motif, per two expected motifs, and this is consistent with comparison to the respective numbers of amino acid residues between (QAQ)8 and the native ADF-3 of Bausch (i.e., 486-275 = 211 >> 7 times 8 (length of (A)n), the seven indicating the expected number of deleted (A)n regions based on the approximate twofold difference between the shortest and longest REPs of (QAQ)8.
Scheibel anticipates claim 5 because from a comparison with the native ADF-3 sequence, evidenced by Bausch, there are sequence differences between that ADF-3 sequence (QAQ)8 that indicate deletions and substitutions or additions, see as but one example the F at the end of each REP.
Scheibel as evidenced by Bausch anticipates claim 6 because Scheibel developed (QAQ)8 from a spider silk/fibroin ADF-3.
Scheibel as evidenced by Bausch anticipates claim 8, depending from claim 5, based on the rejections of claims 1, 2 and 5 above.

Claim(s) 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/113592. Bausch et al., published 9/22/2011, (Bausch, provided in 10/26/2018 IDS and cited in corresponding IPRP).
Claim 4 is an independent claim directed to the following:
A modified fibroin, comprising:
a domain sequence represented by Formula 1: [(A), motif-REP]m,
wherein x/y is 50% or more, in the case where the number of amino acid residues in REPs of two adjacent [(A), motif-REP] units is sequentially compared from the N-terminal side to the C- terminal side, and the number of amino acid residues in REP having a smaller number of amino acid residues is defined as 1, a maximum value of the total value of the number of amino acid residues in the two adjacent [(A), motif-REP] units where the ratio of the number of amino acid residues in the other REP is 1.8 to 11.3 is defined as x, and the total number of amino acid residues of the domain sequence is defined as y;
wherein in Formula 1, (A), motif represents an amino acid sequence consisting of 4 to 20 amino acid residues and the number of alanine residues relative to the total number of amino acid residues in the (A), motif is 83% or more, REP represents an amino acid sequence consisting of 10 to 200 amino acid residues, m represents an integer of 8 to 300, a plurality of (A), motifs may be the same amino acid sequence or different amino acid sequences, and a plurality of REPs may be the same amino acid sequence or different amino acid sequences.

Bausch teaches multiple combinations of sequences developed from insect silk and spider fibroin (syn. spidroin) that are directed to spinning a polypeptide polymer containing fiber, and to products thereof, Abstract, pages 11-26.
Among the specifically recited combinations of sequences is the combination of module AK, SEQ ID NO:30, and module CC, SEQ ID NO:31, page 22 line 25 through page 24, line 11. Per page 23 lines 14-22, individual modules include repeats, lines 14-15, the combination of AK and CC is specifically recited at line 18, additionally at least two repetitive units are identical, lines 20-22.  Consequently the clearly recognized combination of AK and CC, with each repeated twice followed by the next module repeated twice, is exemplified below as a sequence particularly taught by Bausch.  The first two iterations are of SEQ ID NO:30, GPYGPGASAAAAAAGGYGPGKGQQ, then there are two iterations of SEQ ID NO:31, GSSAAAAAAAASGPGGYGPENQGPCGPGGYGPGGP, and this pattern is repeated within Bausch’s most preferable range of between 16 to 32 repetitive units (below are 18 repetitive units), and also resulting in falling within the claim 4 m range of 8 to 300.
Combining these sequences and calculations for comparing to claim 4’s x/y limitation is depicted immediately below, with spaces in between ‘REP’ sequences on the same line indicating where adjoining units of SEQ ID NOs:30 and 31 meet:
REP					    A
GPYGPGASAA 10				AAAA
GGYGPGKGQQ GPYGPG 16 = 1.6<1.8		ASAAAAAA

GGYGPGKGQQ GSS	13			AAAAAAAA
SGPGGYGPENQGPCGPGGYGPGGP GSS 27=2.08	AAAAAAAA

SGPGGYGPENQGPCGPGGYGPGGP GPYGPGAS 32	AAAAAA
GGYGPGKGQQ GPYGPG 16 = 2.0		ASAAAAAA

GGYGPGKGQQ GSS	13			AAAAAAAA
SGPGGYGPENQGPCGPGGYGPGGP GSS 27=2.08 	AAAAAAAA

SGPGGYGPENQGPCGPGGYGPGGP GPYGPGAS 32	AAAAAA
GGYGPGKGQQ GPYGPG 16 = 2.0		ASAAAAAA

GGYGPGKGQQ GSS	13			AAAAAAAA
SGPGGYGPENQGPCGPGGYGPGGP GSS 27=2.08	AAAAAAAA

SGPGGYGPENQGPCGPGGYGPGGP GPYGPGAS 32	AAAAAA
GGYGPGKGQQ GPYGPG 16 = 2.0		ASAAAAAA

GGYGPGKGQQ GSS	13			AAAAAAAA
SGPGGYGPENQGPCGPGGYGPGGP GSS 27=2.08	AAAAAAAA

SGPGGYGPENQGPCGPGGYGPGGP GPYGPGAS 32	AAAAAA
GGYGPGKGQQ GPYGPG 16 = 2.0		ASAAAAAA

GGYGPGKGQQ

Only the first comparison, at 1.6, falls outside of the 1.8 to 11.3 range of claim 4, so the ratio of x/y is near 100% and greatly exceeds the claim 4 limitation of 50%.  This sequence also meets claim 4’s requirements for A, each consisting of 4 to 20 amino acid residues and the number of alanine residues relative to the total number of amino acid residues in the (A) motif is 83% or more.  This sequence also meets claim 4’s requirements for REP and also for m, m=18. The C-terminal GGYGPGKGQQ is permitted in view of the “comprising” open transition1. The sequences of the two joined modules, SEQ ID NOs:30 and 31, are respectively based on the amino acid sequences of ADF-3 and ADF-4 of the spider Araneus didematus, see page 22, lines 7-15, and their combining, based on stated preferences and also clearly envisaged, results in a modified fibroin that meets all limitations of claim 4, and accordingly, Bausch anticipates claim 4, MPEP 2131.02 I-III.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Scheibel, Microbial Cell Factories 2004, 3:14, 10 pages (Scheibel, cited in 10/26/2018 IDS), as evidenced by WO 2011/113592, Bausch et al., published 9/22/2011, (Bausch, provided in 10/26/2018 IDS).
Scheibel as evidenced by Bausch is applied to claim 1 as above.
Claim 34 is directed to a product comprising the modified fibroin according to claim 1 and selected from the group consisting of a fiber, a yarn, a filament, a film, a foam, a sphere, a nanofibril, a hydrogel, a resin and an equivalent thereof.
Scheibel teaches the (QAQ)8 modified fibroin protein, and teaches that this sequence could be produced at high yields, and “Therefore, the established bacterial expression system provides the basis for cost-efficient large scale production of silk-like proteins,” page 5 right column. This suggests production of the (QAQ)8 modified fibroin protein for large scale production, but does not specify the uses thereof.
However, on page 4 right column Scheibel teaches that among the applications for spider silks are high performance fibers and textiles.
One of ordinary skill in the art would have conceived and understood that the (QAQ)8 modified fibroin protein could be used in the production of high performance fibers and textiles because Scheibel teaches the high efficiency production for this protein in particular, and the broader stated end uses of this type of protein, and this protein would have provided a reasonably reliable starting point for use in such products.  There would have been a reasonable expectation of success given the known properties of the repeating sequences and motifs of the (QAQ)8 modified fibroin protein.
Accordingly, claim 34 would have been obvious.

2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scheibel, Microbial Cell Factories 2004, 3:14, 10 pages (Scheibel, cited in 10/26/2018 IDS), as evidenced by WO 2011/113592, Bausch et al., published 9/22/2011, (Bausch, provided in 10/26/2018 IDS), as applied to claim 1, and as further evidenced by Andersson et al., Biomacromolecules 2013, 14, 2945−2952 (Andersson).
Scheibel as evidenced by Bausch is applied to claims 1 and 6 as above.
Claim 7 depends from claim 6 and requires that “the naturally occurring fibroin is a major ampullate spider protein (MaSp) or minor ampullate spider protein (MiSp) of spiders.”
Scheibel does not teach that the spider ADF-3 protein from which the (QAQ)8 modified fibroin protein was developed was a major ampullate spider protein (MaSp) or minor ampullate spider protein (MiSp).
Andersson depicts the major ampullate gland that is the source of dragline silk, page 2945. In Table 1, Andersson teaches the species Araneus diadematus (Ad) as producing dragline silk from its major ampullate gland, and temporary scaffolding silk from its minor ampullate gland, Id.
Because Scheibel teaches that the two dragline major components from Araneus didematus are ADF-3 and ADF-4, page 2 left column, and Andersson per above teaches that the dragline silk of this species comes from its major ampullate gland, Scheibel’s (QAQ)8 modified fibroin protein is a modified fibroin that meets the claim 1 limitations as compared to a naturally occurring fibroin, the latter derived from a spider major ampullate protein (or a minor ampullate gland if ADF-3 and not ADF-4 is the temporary scaffolding silk referred to in Andersson).
Accordingly, claim 7 is obvious based on the same reasoning applied in claims 1 and 6, as further evidenced by Andersson.

3.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scheibel, Microbial Cell Factories 2004, 3:14, 10 pages (Scheibel, cited in 10/26/2018 IDS), as evidenced by WO 2011/113592, Bausch et al., published 9/22/2011, (Bausch, provided in 10/26/2018 IDS), as applied to claim 1 above, and further in view of Spriestersbach et al., Purification of His-tagged Proteins, Methods in Enzymology, Chapter 1, 2015, 15 pages (Spriestersbach) and GenBank: ABM88724.1, N-terminal tag, partial [Expression vector pNIC28-Bsa4], 2011, 2 pages (ABM).
Scheibel as evidenced by Bausch is applied to claim 1 as above.
Claim 15 is directed to the modified fibroin according to claim 1, further comprising a tag sequence at either or both of the N-terminal and the C-terminal.
While Scheibel teaches obtaining purified recombinant silk polypeptide of (AQ)12 and (QAQ)8, , see page 5 right column, Scheibel does not detail how this is done. 
In contrast, Spriestersbach teaches that His-tagged proteins can be purified by a single-step affinity chromatography, Abstract, and that a His tag, which contains six or more consecutive histidine residues, is one of the most commonly used fusion tags for recombinant protein expression and purification, Theory, page 1.
However, although providing a method for such His tag purification, Spriestersbach does not specify that the tag sequence is at either or both of the N-terminal and the C-terminal.
ABM exemplifies a His tag with linker sequence, suited to be placed at the N-terminus of a protein to be produced/encoded by an expression vector, see Title and Definition.
Accordingly, based on Spriestersbach it would have been obvious to one of ordinary skill in the art to add a tag sequence, such as a His tag based on the common use of these to purify such recombinant proteins, to any of the synthetic silk polypeptides (modified fibroins) of Scheibel, because such His tags were commonly used to aid in purification, and it would have been obvious to attach such tag to the N-terminus because this is taught as a common approach by ABM.
There would have been a reasonable expectation of success given the fundamental underlying affinity chemistry involved with His tags for polypeptides, as set forth by Spriestersbach.
Therefore claim 16 would have been obvious to one of ordinary skill in the art.
Claim 16 is directed to the modified fibroin according to claim 16, wherein the tag sequence includes an amino acid sequence set forth in SEQ ID NO:5.
SEQ ID NO:5 is MHHHHHHSSGSS.
ABM teaches the following sequence: mhhhhhhssg vdlgtenlyf qs, which is teaches includes a tobacco etch virus protease cleavage site, see Title.
When designing a recombinant protein that does not require a tobacco etch virus protease cleavage site, and for which purification such as by His tag is desired, it would have been obvious to modify the sequence of ABM to retain the His tag and may also include an ssg or similar linker. Accordingly, because ABM teaches a tag sequence that includes an amino acid sequence set forth in SEQ ID NO:5, specifically MHHHHHHSSG, claim 16 would have been obvious.
The Examiner notes that if Applicant wishes to explicitly claim that the tag sequence must comprise the full sequence of SEQ ID NO:5 in claim 16, amendment of “an” to “the” before “amino acid sequence” would be needed.

4. 	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scheibel, Microbial Cell Factories 2004, 3:14, 10 pages (Scheibel, cited in 10/26/2018 IDS), as evidenced by WO 2011/113592, Bausch et al., published 9/22/2011, (Bausch, provided in 10/26/2018 IDS), as applied to claim 1 above, and further in view of US 2014/0245923, Sugahara et al., Assignee Spiber, published 9/4/14 (Sugahara).
Scheibel as evidenced by Bausch is applied to claim 1 as above.
Claim 15 is directed to the modified fibroin according to claim 1, further comprising a tag sequence at either or both of the N-terminal and the C-terminal.
While Scheibel teaches obtaining purified recombinant silk polypeptide of (AQ)12 and (QAQ)8, , see page 5 right column, Scheibel does not detail how this is done. 
In contrast, Sugahara, SEQ ID NOs: 5 and 17, teaches a His-tag sequence identical to that of instant SEQ ID NO:5, either attached to a start codon or to a modified fibroin identified as Recombinant spider silk protein MaSp2_N.  In the latter form, SEQ ID NO:17, the His tag with linker is attached to the N-terminal of the protein.
It would have been obvious to use a His tag with linker, specifically SEQ ID NO:5, at the N-terminal of a recombinant fibroin polypeptide, for purifying such later-developed recombinant fibroin protein in the same way as used in Sugahara, because in Sugahara this was found to function for separation of a recombinant spider protein. This rationale is using a known His tag with linker sequence, used by Sugahara to purify its recombinant silk (fibroin) protein, to purify a related protein.
There would have been a reasonable expectation of success when combining these components given the use of the same His-tag sequence by Sugahara for purification of a recombinant spider silk (fibroin) protein, the latter having structural characteristics expected to be similar to at least some of the modified fibroins of instant claim 1.
Accordingly, both claims 15 and 16 would have been obvious.

Double Patenting
NON-STATUTORY
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/312357 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 14 encompasses a modified fibroin comprising an amino acid sequence having 90% or more sequence identity with an amino acid sequence set forth in SEQ ID NO:10.
Reference application claim 11 is directed to a fibroin derived protein comprising an amino acid sequence having 90% or more sequence identity with an amino acid sequence set forth in its SEQ ID NO:10.
A comparison of the respective SEQ ID NO:10s is as follows, showing the reference application’s SEQ ID NO:10 itself species falls within, and so anticipates, the claim 14’s genus of 90% or more sequence identity with instant SEQ ID NO:10’s sequence (this shown first at Qy):
Title:          US-16-096-818B-10
Perfect score:  3032
Sequence:       1 MGPGQQGPYGPGASAAAAAA..........SAAAAAAAGPGSGQQGPGAS 565

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 603 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-312-357A-10.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    2935   96.8    603  1  US-16-312-357A-10          Sequence 10, Appl


                                    ALIGNMENTS


RESULT 1
US-16-312-357A-10

  Query Match             96.8%;  Score 2935;  DB 1;  Length 603;
  Best Local Similarity   95.9%;  
  Matches  564;  Conservative    0;  Mismatches    0;  Indels   24;  Gaps    8;

Qy          2 GPGQQGPYGPGASAAAAAAAGSNGPGSGQQGPGQSGQYGPGQQGPGQQGPGSSAAAAAAA 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         13 GPGQQGPYGPGASAAAAAAAGSNGPGSGQQGPGQSGQYGPGQQGPGQQGPGSSAAAAAAA 72

Qy         62 GPGQY---GPGQQGPSASAAAAAAAGPGSGQQGPGASGQYGPGQQGPGQQGPGSSAAAAA 118
              |||||   ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         73 GPGQYVLIGPGQQGPSASAAAAAAAGPGSGQQGPGASGQYGPGQQGPGQQGPGSSAAAAA 132

Qy        119 AAGSYGS---GPGQQGPYGSAAAAAAAGPGSGQYGQGPYGPGASGPGQYGPGQQGPSASA 175
              |||||||   ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        133 AAGSYGSVLIGPGQQGPYGSAAAAAAAGPGSGQYGQGPYGPGASGPGQYGPGQQGPSASA 192

Qy        176 AAAAAAGSGQQ---GPGQYGPYASAAAAAAAGSYGSGPGQQGPYGPGQSGSGQQGPGQQG 232
              |||||||||||   ||||||||||||||||||||||||||||||||||||||||||||||
Db        193 AAAAAAGSGQQVLIGPGQYGPYASAAAAAAAGSYGSGPGQQGPYGPGQSGSGQQGPGQQG 252

Qy        233 PYASAAAAAAAGPGQQ---GPYGPGSSAAAAAAAGSYGYGPGQQGPYGPGASGQNGPGSG 289
              ||||||||||||||||   |||||||||||||||||||||||||||||||||||||||||
Db        253 PYASAAAAAAAGPGQQVLIGPYGPGSSAAAAAAAGSYGYGPGQQGPYGPGASGQNGPGSG 312

Qy        290 QYGPGQQGPGPSAAAAAAAGPGQQ---GPYGPGASAAAAAAAGSYGPGQQGPGQYGPGSS 346
              ||||||||||||||||||||||||   |||||||||||||||||||||||||||||||||
Db        313 QYGPGQQGPGPSAAAAAAAGPGQQVLIGPYGPGASAAAAAAAGSYGPGQQGPGQYGPGSS 372

Qy        347 GPGQQGPYGPGSSAAAAAAAGSYGPGQQ---GPYGPGPSAAAAAAAGSYQQGPGQQGPYG 403
              ||||||||||||||||||||||||||||   |||||||||||||||||||||||||||||
Db        373 GPGQQGPYGPGSSAAAAAAAGSYGPGQQVLIGPYGPGPSAAAAAAAGSYQQGPGQQGPYG 432

Qy        404 PGASGPGQQGPYGPGASAAAAAAAGPGQY---GPGQQGPSASAAAAAAAGSYGSGPGQYG 460
              |||||||||||||||||||||||||||||   ||||||||||||||||||||||||||||
Db        433 PGASGPGQQGPYGPGASAAAAAAAGPGQYVLIGPGQQGPSASAAAAAAAGSYGSGPGQYG 492

Qy        461 PYGPGQSGPGSGQQGQGPYGPGASAAAAAAAGSYGPGQQ---GPYGPGPSAAAAAAAGPG 517
              |||||||||||||||||||||||||||||||||||||||   ||||||||||||||||||
Db        493 PYGPGQSGPGSGQQGQGPYGPGASAAAAAAAGSYGPGQQVLIGPYGPGPSAAAAAAAGPG 552

Qy        518 SGQYGPGASGQNGPGSGQYGPGQQGPGPSAAAAAAAGPGSGQQGPGAS 565
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        553 SGQYGPGASGQNGPGSGQYGPGQQGPGPSAAAAAAAGPGSGQQGPGAS 600


Search completed: October 18, 2022, 12:42:28

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claim has not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Tuesday and on Wednesday/Thursday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



/FRED H REYNOLDS/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that any argument against the inclusion of AA with GPYGPGAS in the first line, even if persuasive, would only result in non-inclusion of this sequence line or pair in the calculations given the allowance of such non-inclusion by the open transition “comprising”, and the resulting sequences falling within the REP and A requirements would still result in x/y greatly exceeding 50%. Multiple iterations of the calculation to obtain the maximum is taught in the instant specification, page 20 para 35 through page 22 para 40, referencing Fig. 1.